Citation Nr: 1452856	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches to include as secondary to posttraumatic stress disorder (PTSD) or hypertension.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for stomach acid reflux disease.

4.  Entitlement to a rating in excess of 50 percent from July 19, 2006 through November 14, 2012, and in excess of 70 percent, thereafter, for service-connected PTSD.

5.  Entitlement to an effective date prior to July 19, 2006, for the assignment of a 50 percent evaluation for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision, by the Houston, Texas, Regional Office (RO), which assigned a 50 percent rating for the Veteran's service connected PTSD, effective July 19, 2006, and denied service connection for hypertension, headaches, bilateral hearing loss, tinnitus, and stomach acid reflux disease. 

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.

In the February 2007 rating decision, the RO tacitly determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for hypertension, headaches, and stomach acid reflux disease and denied the claims on the merits.  The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO. Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Thus, while the RO addressed the claims on the merits, the Board has characterized these matters on appeal as reflected on the title page.

Prior to certification of the issues to the Board, in an April 2012 rating decision and a July 2014 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  As the April 2012 and July 2014 rating decisions act as a full grant of the Veteran's hearing loss and tinnitus claims on appeal, the issues of service connection for bilateral hearing loss and tinnitus are not in appellate status, and are not before the Board. 

Additionally, in the July 2014 rating decision, the RO granted an increased 70 percent evaluation for PTSD, effective November 15, 2012.  Because the RO did not grant the complete benefit sought on appeal, the Veteran's increased rating claim remains in appellate status.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge at the RO in October 2014; notice of such was mailed to him at his address of record.  The Veteran failed to report for the Board hearing without explanation or request to reschedule.  The Board hearing request has been considered withdrawn.  See 38 C.F.R. § 20.704. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, a claim for a TDIU was granted, effective November 15, 2012, by the RO in a July 2014 rating decision.  To the extend the Board would consider whether a TDIU is warranted for the increased rating period prior to November 15, 2012, the Veteran withdrew his appeal for TDIU in statements dated in June 2011 and August 2014, prior to certification of the issues on appeal.  Specifically, in the August 2014 statement the Veteran indicated that he is satisfied with the RO's decision regarding unemployability.  Therefore the issue of entitlement to TDIU is not before the Board.


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, in August 2014, the Veteran withdrew the appeal with respect to the issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for hypertension, headaches, stomach acid reflux disease; entitlement to a rating in excess of 50 percent from July 19, 2006 through November 14, 2012, and in excess of 70 percent thereafter, for PTSD; and an effective date prior to July 19, 2006, for the assignment of a 50 percent evaluation for PTSD.


CONCLUSION OF LAW

The criteria for the appellant's withdrawal of the Substantive Appeal filed with respect to the issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for hypertension, headaches, stomach acid reflux disease; entitlement to a rating in excess of 50 percent from July 19, 2006 to November 14, 2012, and in excess of 70 percent thereafter; and an effective date prior to July 19, 2006, for the assignment of a 50 percent evaluation for PTSD, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

According to an August 2014 supplemental statement of the case (SSOC) response, the Veteran indicated that he was withdrawing the issues on appeal.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration and, consequently, the Board does not have jurisdiction to review the claims.  The claims for whether new and material evidence has been received to reopen the claims of service connection for hypertension, headaches, and stomach acid reflux disease; as well as the claims for a rating in excess of 50 percent from July 19, 2006 through November 14, 2012, for PTSD, and in excess of 70 percent thereafter; and an effective date prior to July 19, 2006 for the 50 percent rating for service-connected PTSD are, therefore, dismissed.



ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for headaches, to include as secondary to PTSD or hypertension, is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen the claim for stomach acid reflux disease is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 50 percent from July 19, 2006 through November 14, 2012 and in excess of 70 percent, thereafter, for service-connected PTSD, is dismissed.

The appeal as to the issue of entitlement to an effective date prior to July 19, 2006, for the assignment of a 50 percent evaluation for PTSD is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


